DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is in response to application no. 17/301,183 filed on 03/29/2021.

3. 	Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
4. 	IDS filed on 03/29/2021 is considered.

Claim Objections
5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kelly, Brian et al. (US PG PUB 2012/0108337).
As per claims 1 and 3, Kelly discloses a curved virtual game layout blackjack table (see., Fig 4B), comprising:
A card game tabletop (see., paragraphs 0021, 0022, 0025, Figs 2A-C), comprising a curved tabletop with a dealer play area and at least one player area, wherein the at least one player area comprises an initial betting indicator, a bonus betting indicator (see., paragraphs 0063 and 0064, Figs 38-41), a draw betting indicator, and an odds and payout list (see., paragraphs 0030, 0032 and 0223, specifically players payout).  

Allowable Subject Matter
8. 	Claims 4-15 are in condition for allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706. The examiner can normally be reached Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE E ELISCA/Primary Examiner, Art Unit 3715